Case
 Case8:17-ap-01068-MW
      8:17-ap-01068-MW Doc Doc93-1   Filed06/17/19
                                85 Filed   07/05/19 Entered
                                                      Entered06/17/19
                                                              07/05/1917:18:24
                                                                        14:03:53 Desc
                                                                                  Desc
               Notice of Appeal and Statement
                            Main Document      of Election
                                               Page 1 of 3  Page 1 of 3
Case
 Case8:17-ap-01068-MW
      8:17-ap-01068-MW Doc Doc93-1   Filed06/17/19
                                85 Filed   07/05/19 Entered
                                                      Entered06/17/19
                                                              07/05/1917:18:24
                                                                        14:03:53 Desc
                                                                                  Desc
               Notice of Appeal and Statement
                            Main Document      of Election
                                               Page 2 of 3  Page 2 of 3
Case
 Case8:17-ap-01068-MW
      8:17-ap-01068-MW Doc Doc93-1   Filed06/17/19
                                85 Filed   07/05/19 Entered
                                                      Entered06/17/19
                                                              07/05/1917:18:24
                                                                        14:03:53 Desc
                                                                                  Desc
               Notice of Appeal and Statement
                            Main Document      of Election
                                               Page 3 of 3  Page 3 of 3
